Citation Nr: 0943249	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-35 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure and ionizing 
radiation exposure.

2.  Entitlement to service connection for skin cancer, to 
include as secondary to herbicide exposure and ionizing 
radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from October 1973 
to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in May 2006 by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claim for entitlement to service connection for 
diabetes mellitus and skin cancer, both claimed as due to 
exposure to herbicides and ionizing radiation.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (the Court) in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), reversed a Board decision denying service 
connection for disabilities claimed as a result of exposure 
to herbicides.  That decision was appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  On September 21, 2006, VA imposed a stay at the 
Board on the adjudication of claims affected by Haas.  The 
specific claims affected by the stay included those involving 
claims based on herbicide exposure in which the only evidence 
of exposure was the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  In its May 
2008 decision, the Federal Circuit found that VA reasonably 
interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii) as requiring the physical presence of a 
veteran within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The United States Supreme Court, declined to review 
the case, and the decision of the Federal Circuit in Haas v. 
Peake is now final.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  The stay of adjudication of these matters was 
rescinded on January 22, 2009.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The evidence of record does not demonstrate, nor does the 
Veteran allege, that he served within the land borders or in 
the inland waters of the Republic of Vietnam while on active 
duty; therefore, exposure to an herbicide agent is not 
presumed.

3.  Competent evidence of record does not reflect that 
diabetes mellitus is the result of an event, injury, or 
disease incurred in service to include exposure to herbicides 
or ionizing radiation.

4.  Competent evidence of record does not reflect that skin 
cancer is the result of an event, injury or disease incurred 
in service, including exposure to herbicides; skin cancer was 
first diagnosed in 2005, some 27 years after service 
separation, all VA procedures with respect to a referral of 
this case for assessment of the radiation dose estimate was 
completed, and the preponderance of the evidence is against a 
finding that the veteran's skin cancer is attributable to 
radiation exposure during service..


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure 
or ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Skin cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure 
or ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 
1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
diabetes mellitus and skin cancer was received in August 
2005.  Thereafter, he was notified of the general provisions 
of the VCAA by the Columbia RO in correspondence dated in 
September 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding the VCAA.  Thereafter, the claims were reviewed and 
a supplemental statement of the case was issued in June 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in July 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
private and VA treatment records, and a VA Radiation Review 
report have been obtained and associated with his claims 
file.  

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed 
diabetes mellitus or skin cancer disabilities.  However, VA 
need not conduct an examination with respect to the claims on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claims.  
See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  

With respect to the diabetes mellitus claim, there is no 
evidence of diabetes mellitus until many years after 
separation from service, and there is no competent evidence 
that the Veteran was exposed to herbicides.  Diabetes 
mellitus is not one of the enumerated disorders for which a 
presumption of service connection applies based on exposure 
to ionizing radiation.  38 C.F.R. § 3.311 (2009).  Therefore, 
a VA examination and opinion is not required to evaluate the 
Veteran's claimed diabetes mellitus disability.

Similarly, although there is competent evidence that the 
Veteran was exposed to ionizing radiation during service, the 
VA Chief Public Health and Environmental Hazards Officer, in 
April 2006, determined that it was unlikely that the 
Veteran's skin cancer could be attributed to his occupational 
exposure to ionizing radiation in service because his 
estimated dose of ionizing radiation was 1.578 rem.  He added 
that skin cancer usually has been attributed to ionizing 
radiation at high doses, e.g., several hundred rads.  In 
summary, these findings indicate that the Veteran's skin 
cancer was not related to exposure to ionizing radiation.  
Moreover, there is no evidence of skin cancer during service, 
or any other indication that it may be related to service.  
Therefore, a VA examination is not required.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including diabetes mellitus and 
malignant tumors, may be presumed to have been incurred in or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2009).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with type 2 diabetes mellitus, 
or other enumerated diseases, associated with exposure to 
certain herbicide agents, if he served in the Republic of 
Vietnam during a prescribed period.  38 C.F.R. §§ 3.307, 
3.309 (2009); 38 U.S.C.A. § 1116 (West 2002 & Supp. 2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  C.F.R. § 3.307(a) (2009).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a) (2009).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

Service connection can be granted for certain diseases 
specific to radiation-exposed Veterans, but not including 
skin cancer, if manifest in a Veteran who participated in a 
radiation-risk activity.  The term radiation-exposed Veteran 
means either a Veteran who while serving on active duty, or 
an individual who while a member of a reserve component of 
the Armed Forces during a period of active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  The term radiation-risk activity includes onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device and service as a member of the garrison 
or maintenance forces on Eniwetok during specified periods of 
time from June 1951 to April 1959.  These presumptions are 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

VA regulation also provides that for claims based upon 
exposure to ionizing radiation involving an established 
radiogenic disease, including skin cancer, when it is 
contended that the disease is a result of exposure to 
ionizing radiation in service an assessment will be made as 
to the size and nature of the radiation dose or doses.  38 
C.F.R. § 3.311 (2009).  In claims based upon participation in 
atmospheric nuclear testing, dose data will in all cases be 
requested from the appropriate office of the Department of 
Defense and in all other claims involving radiation exposure 
a request will be made for any available records concerning 
the veteran's exposure to radiation.  All such records will 
be forwarded to the Under Secretary for Health who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based upon available methodologies.  38 C.F.R. § 
3.311(a)(2).

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he developed diabetes mellitus and 
skin cancer as a result of exposure to ionizing radiation and 
Agent Orange (herbicides).

The Veteran's DD Form 214 (separation from service), 
reflected that he served as Sub Nuclear Prop Plant Operator - 
Mechanical with the United States Navy on the USS Haddock.  
Awarded medals included the NDSM (National Defense Service 
Medal) and the Good Conduct Medal, which are not indicative 
of service in the Republic of Vietnam.

Service treatment records are entirely silent for any 
complaints, findings or reference to any endocrine problems, 
including diabetes mellitus, or to any skin problems.  His 
service treatment records and service personnel records do 
reflect, however, that the Veteran was counseled on multiple 
occasions regarding excessive weight and his lack of interest 
in controlling his weight.  Consequently, a September 1977 
report explained that he was to be administratively 
discharged for the convenience of the government because it 
was determined that he was physically unqualified for service 
due to an overweight condition, he had exhibited no 
motivation for weight loss, and he openly expressed an 
extremely negative attitude towards the Navy.

Post-service private treatment records from North Hills 
Medical Center dated from August 1995 to July 2001 included 
findings of obesity, treatment for a sebaceous cyst in April 
1996 and cellulitis in the groin region in March 2000, an 
assessment of new onset of noninsulin-dependent diabetes 
mellitus in March 2000, and treatment for warts in September 
2000.

Private treatment records from Milestone Family Medicine 
dated from May 2000 to February 2003 showed evaluation and 
treatment for diabetes mellitus with no complaints related to 
the skin.

In a VA dermatology consultation note dated in July 2005, the 
assessment was superficial basal cell carcinoma, actinic 
keratoses, and verruca vulgaris.

In his original application for service connection received 
in August 2005, the Veteran indicated that he received above-
average radiation exposure during his service as a nuclear 
machinist mate and going through a refueling shipyard period.  
He believed that his diabetes mellitus and skin cancer were 
caused by in-service radiation exposure.  He denied service 
in Vietnam and denied exposure to Agent Orange or other 
herbicides.  A statement from his representative that 
accompanied his application claimed that diabetes mellitus 
and skin cancer were due to Agent Orange exposure.

In correspondence dated in September 2005, the RO requested 
additional information, including about his radiation risk 
activity, dates of any service in Vietnam, and how his job in 
service outside of Vietnam exposed him to herbicides.

A report of contact dated in September 2005 showed that the 
Veteran clarified his claim to include service connection for 
diabetes mellitus and skin cancer, both claimed as secondary 
to exposure to ionizing radiation and herbicides.

A response from the National Personnel Records Center (NPRC) 
dated in October 2005 indicated that there was no evidence to 
substantiate any service in Vietnam.

In a statement received in November 2005, the Veteran 
reported that he was exposed to higher than average dose 
rates during a shipyard refueling period.  He also stated 
that he was stationed on a submarine and was exposed to 
hydraulics fluids that would burn the skin if touched.  He 
did not allege that he touched those fluids.  He enclosed a 
completed Radiation Risk Activity Information Sheet that 
identified his exposure occurring on the USS Haddock while 
working as a nuclear trained machinist mate and going through 
reactor refueling.  He included a resume that detailed his 
work experience from 1973 through June 2004, which included 
some employment as a nuclear equipment operator, a radwaste 
operator, and other nuclear-related and non-nuclear related 
positions.

A report from the Department of the Navy dated in April 2006 
indicated that the Veteran had been exposed to a 1.578 rem 
dose of Deep Dose Equivalent - Photon radiation between June 
1975 and September 1977.  An attached Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141) showed that 
exposure occurred on the USS Haddock (SSN 621) between 
January 1976 and September 1977 with a total lifetime 
accumulated dose of 1.578 rem and a permissible lifetime 
accumulated dose of 25.000 rem.

In a memorandum dated in April 2006, the VA Chief Public 
Health and Environmental Hazards Officer opined that it was 
unlikely that the Veteran's skin cancer (basal cell 
carcinoma) could be attributed to occupational exposure to 
ionizing radiation in service.  He reasoned that while it was 
estimated that the Veteran was occupationally exposed to a 
dose of ionizing radiation during military service of 1.578 
rem, skin cancer usually has been attributed to ionizing 
radiation at high doses, e.g., several hundred rads.  He 
cited published medical studies that included reports of 
excess numbers of basal cell cancers and an increased risk 
for basal cell cancers seen in higher doses of exposure, 
included among atomic bomb survivors in Japan.  He added that 
the Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was used to estimate the likelihood that exposure to ionizing 
radiation was responsible for the Veteran's skin cancer.  The 
result was a 99-percentile value for the probability of 
causation for the skin cancer of 12.33 percent.

Based on the April 2006 memorandum and other evidence 
contained in the claims folder, the Director for Compensation 
and Pension Service concluded in a May 2006 Radiation Review 
report pursuant to 38 C.F.R. § 3.311 that there was no 
reasonable possibility that the Veteran's skin cancer was the 
result of in-service ionizing radiation exposure.

Additional VA treatment records dated from August 2005 to 
January 2007 included ongoing evaluation and/or treatment for 
his claimed disabilities.

Statements received from the Veteran in June and November 
2006 contained unattributed excerpts of articles published on 
the Internet regarding the health effects of radiation, Agent 
Orange and type II diabetes, and the 2006 Haas v. Nicholson 
decision.  The Board located these articles on www.epa.gov, 
www.diabetes.org, and www.military.com, respectively.  The 
Veteran did not, however, allege how these publications 
related to his claimed disabilities or suggest when, where, 
or how he was exposed to herbicides during military service.

A response from the NPRC dated in September 2006 indicated 
that there was no record of exposure to herbicides.

The claims folder included an Internet article printed in 
June 2007 from Ohio State University titled, "What are the 
Sources for Ionizing Radiation?"

A supplemental statement of the case (SSOC) dated in June 
2007 noted that the Veteran mentioned the Haas v. Nicholson 
case in his November 2006 substantive appeal, and the RO 
explained that it would await the outcome of the appeal 
before taking final action on the Veteran's claim with 
respect to service connection for diabetes mellitus.  
Nevertheless, the SSOC indicated that the evidence received 
since the September 2006 statement of the case was reviewed, 
including VA treatment records dated from October 2006 to 
January 2007, and indicated that service connection for 
diabetes mellitus remained denied because the VA treatment 
records contained no link between his claimed disability and 
service, there was no evidence of diabetes within the one-
year presumptive period following discharge, and diabetes 
mellitus is not a disability associated with radiation 
exposure.

Diabetes Mellitus

The Board has considered the Veteran's claim for service 
connection for diabetes mellitus, to include as secondary to 
exposure to herbicides and ionizing radiation, but finds that 
service connection is not warranted.  

The Board accepts the August 2005 statement made by the 
Veteran in his original claim for service connection that he 
did not serve in Vietnam and that he was not exposed to 
herbicides as credible.  "It is the duty of the BVA as the 
factfinder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  The statement of his service representative in 
August 2005 is not accepted as credible, as it was not 
confirmed by the Veteran or by the record, which does not 
show that any of the Veteran's military service involved 
actual visits within the country of Vietnam, including the 
inland waterways.  In addition, although the RO specifically 
asked the Veteran in a September 2005 letter to explain how 
he was exposed to herbicides, he has never alleged any time, 
place, or mode of exposure.  Therefore, exposure to 
herbicides cannot be presumed.  Accordingly, the Board finds 
that the Veteran is not entitled to the statutory presumption 
of Agent Orange exposure pursuant to 38 C.F.R. § 
3.307(a)(6)(iii).

Similarly, because diabetes mellitus is not one of the 
enumerated diseases associated with exposure to ionizing 
radiation, service connection for diabetes mellitus due to 
exposure to ionizing radiation must be denied.  38 C.F.R. §§ 
3.307, 3.309, 3.311 (2009).

However, the regulations governing presumptive service 
connection do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the Veteran's claim under the 
provisions governing direct service connection.  See 38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.

As noted above, service treatment records are entirely silent 
for any complaints, findings, or reference to diabetes 
mellitus, and the post-service medical evidence of record 
contains no findings of diabetes mellitus until March 2000 - 
more than 25 years after separation from service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).   

In addition, there is no competent, persuasive medical 
evidence attributing the Veteran's current diabetes mellitus 
disability to service.  In order to prevail on the issue of 
service connection there must be: medical evidence of a 
current disability, medical evidence, or in some cases lay 
evidence, of in-service incurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The claim for service 
connection for diabetes mellitus must be denied.

Skin Cancer

The Board has considered the Veteran's claim for service 
connection for skin cancer, to include as secondary to 
exposure to herbicides and ionizing radiation, but finds that 
service connection is not warranted.

As explained above, exposure to herbicides cannot be 
presumed, and the Veteran is not entitled to the statutory 
presumption of Agent Orange exposure pursuant to 38 C.F.R. § 
3.307(a)(6)(iii).

The Board also notes that only the April 2006 memorandum from 
the VA Chief Public Health and Environmental Hazards Officer 
contains an opinion regarding the relationship between the 
Veteran's basal cell carcinoma exposure to ionizing radiation 
during service.  The Board finds that this medical opinion is 
entitled great probative value because the conclusion is 
supported by a medical rationale and is consistent with the 
Veteran's service treatment and personnel records.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion that contributes to the 
probative value to a medical opinion).  Specifically, the 
Officer reasoned - based on a review of the record of 
exposure, published medical studies, and an IREP probability 
calculator - that the Veteran's current diabetes mellitus 
disability was not related to exposure to ionizing radiation 
in service because his level of exposure (1.578 rem) was 
significantly lower than levels usually attributed to skin 
cancer (several hundred rads).

In addition, the Board observes that the Veteran's service 
treatment records contain no complaints, findings, or 
treatment for any skin cancer, and the first medical evidence 
of record of any post-service skin cancer is in July 2005, 
more than 27 years after separation from service.  See 
Maxson, 230 F.3d at 1333.  Furthermore, the record includes 
no competent medical opinion establishing a medical 
relationship between the post-service diagnoses of basal cell 
carcinoma to any established event, injury, or disease in 
service, and neither the Veteran nor his representative has 
presented, identified, or alluded to the existence of any 
such opinion.  Therefore, the Veteran's claim for service 
connection for skin cancer must be denied.  Hickson, 12 Vet. 
App. at 253.  

Both Claims

In connection with each claim herein denied, the Board has, 
in addition to the medical evidence discussed above, 
considered the claims in light of the excerpts of the 
Internet articles the Veteran included in his June and 
November 2006 statements.  However, none of these articles is 
specific to this Veteran, and none is accompanied by a 
medical opinion supportive of any claim; therefore, such 
evidence is not probative of any claim now on appeal.  Cf. 
Mattern v. West, 12 Vet. App. 222, 228 (1999) (holding that 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional).

The Board also has considered the assertions that the Veteran 
and his representative advanced in connection with the claims 
on appeal, including that he has diabetes mellitus and skin 
cancer due to exposure to herbicides and ionizing radiation 
in service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is a layperson without the appropriate medical 
training or expertise, he is not competent to render 
probative (i.e., persuasive) opinions on such medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  Consequently, the lay 
assertions as to the nature or etiology of his claimed 
diabetes mellitus and skin cancer disabilities have no 
probative value.

For all the foregoing reasons, the claims for service 
connection for diabetes mellitus and skin cancer must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure and ionizing 
radiation exposure, is denied.

Entitlement to service connection for skin cancer, to include 
as secondary to herbicide exposure and ionizing radiation 
exposure, is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


